Citation Nr: 0207480	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

The propriety of the initial rating assigned for the service-
connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to March 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the RO that 
granted service connection and assigned a 30 percent rating 
for PTSD, effective on January 13, 1996.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 1997.  

Then, in a November 1997 rating decision, the RO assigned a 
50 percent rating for the service-connected PTSD, effective 
on January 13, 1996.  

The veteran subsequently testified at another personal 
hearing before the undersigned Member of the Board, sitting 
in Washington, DC in May 2000.  

The case was remanded by the Board to the RO in July 2000 for 
additional development of the record.  

In a March 2002 rating decision, the RO assigned a 70 percent 
rating for the service-connected PTSD, effective on September 
19, 2000.  



FINDINGS OF FACT

1.  The service-connected PTSD has been shown to more nearly 
approximate a disability picture that is productive of severe 
occupational and social impairment since the effective date 
of the grant of service connection.  

2.  Since September 19, 2000, the service-connected PTSD is 
shown to be productive of a disability picture that was 
consistent with the veteran being demonstrably unable to 
obtain or retain employment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected PTSD have been met since the 
effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including 
Diagnostic Code 9411 (2001).  

2.  The criteria for the assignment of a 100 percent rating 
for the service-connected PTSD have been met beginning on 
September 19, 2000.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132 including 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130 including Diagnostic Code 9411 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the veteran served on active duty during World 
War II from November 1943 to March 1946.  During service, he 
suffered a gunshot injury which resulted in an amputation at 
the midportion of his left thigh.  

In April 1946, service connection was granted for the 
amputation of the left leg with a 60 percent rating assigned.  
In addition, special monthly compensation was awarded based 
on the loss of use of the left leg.  

In a January 1986 rating decision, service connection was 
granted for lumbosacral strain and the narrowing of L5-S1 
with radiculopathy, with a 10 percent rating assigned.  

In a January 1987 rating decision, service connection was 
granted for arthritis of the left hip with a 10 percent 
rating assigned.  The total combined rating was that of 70 
percent.  

In a decision promulgated in January 1990, a total rating 
based on individual unemployability (TDIU) due to service-
connected disability was granted.  The Board found that the 
veteran's progressively worsening pain of the back, hips and 
legs resulted in the use of heavy medication which interfered 
with his thinking capacity such that he had become 
unemployable.  

On September 13, 1996, the veteran submitted his original 
claim of service connection for PTSD.  

At his VA examination in October 1996, the veteran complained 
of having depression and anxiety.  He noted a recurrence of 
painful memories of combat including seeing one of his close 
friends blown up and asking for the veteran to shoot him.  
His condition seemed to be aggravated by a series of deaths 
among his family and close friends.  He experienced restless 
nights and an inability to sleep.  He became irritable and 
intolerant of noise.  

The veteran continued to show marked avoidance of war movies 
or violent movies and moderate startle reactions.  Nightmares 
were never a part of the clinical picture.  The veteran 
continued to live with his wife.  It was noted that she was 
an outgoing person and that they had a fairly active social 
life with friends and family.  There was no history of 
violent behavior.  

On mental status examination, his conversation was coherent 
and relevant.  Rapport was easily established.  No 
hallucinations, delusions or paranoid ideas could be 
elicited.  He expressed no anger or frustration at the 
government.  He described himself as moderately depressed 
with occasional crying jags and periods of anxiety and 
irritability.  No panic-like anxiety or suicidal or homicidal 
ideas were elicited, although he acknowledged that for a 
while he thought that life was not worth living.  He was 
correctly oriented and recent and remote memory appeared 
intact.  He described being very forgetful during the worst 
of his depressive symptoms.  Insight and judgment were not 
grossly impaired.  

The diagnosis was that of major depressive disorder, single 
episode; PTSD, delayed, moderate.  

The VA Outpatient treatment records from September 1996 show 
that the veteran often complained of flashbacks of World War 
II combat and survival guilt.  The veteran appeared sad and 
withdrawn.  In May 1996, the veteran reported having 
decreased energy and motivation.  He noted that he would feel 
better off dead.  The veteran appeared sad and withdrawn.  

In a January 1997 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective on the effective date of service 
connection.  The veteran timely appealed that determination.  

In his Notice of Disagreement (NOD) dated in April 1997, the 
veteran reported that he was unable to handle the 
responsibilities of daily life and that his wife must handle 
the finances, decisions regarding home repairs, the veteran's 
prescriptions and all of his appointments.  The veteran 
maintained that his memory was poor and that he was incapable 
of making decisions on his own.  Moreover, the veteran 
reported that he experienced trembling horrifying war 
nightmares.  

In August 1997, the veteran testified at a hearing before a 
Hearing Officer at the RO with regard to the severity of the 
PTSD.  The veteran reported that he sought regular treatment 
for his PTSD and that he took both Zoloft and Librium for the 
PTSD.  The veteran testified that the medicine helped, but 
that he still had flashbacks and nightmares.  The veteran 
reported that he had nightmares regarding his combat exposure 
about two times per week and that the veteran's wife did not 
sleep in the same room because she could not handle the 
nightmares.  

The veteran noted that he slept a lot because of depression.  
The veteran noted that he did not have as many friends as he 
used to have and that he did not socialize much.  The veteran 
testified that his wife was afraid to leave him alone in the 
house.  

The veteran's wife, who testified on the veteran's behalf, 
noted that the veteran had a difficult time interacting with 
others, especially within the last couple of years.  The 
veteran's wife noted that she did not sleep in the same room 
with the veteran anymore because he screamed loudly and 
shuffled the bed in his sleep.  The veteran's wife also noted 
that the veteran did not remember things.  

The VA outpatient records show that the veteran was seen at a 
mental health clinic in September 1997.  The examiner noted a 
history of chronic and severe PTSD from World War II combat.  
The veteran complained that his concentration and nightmares 
continued to be a problem.  The veteran also reported that 
his flashbacks and nightmares and his tendency to worry was 
worsening.  The examiner noted that the veteran's overall 
mental status was one of serious and constricted affect in 
spite of his denial of depression and suicidal ideation.  

In a November 1997 rating decision, the RO increased the 
initial rating to 50 percent for the service-connected PTSD, 
effective on the effective date of service connection.  The 
veteran continued to disagree with the rating, contending 
that a 50 percent rating did not adequately compensate for 
the severe hardship that the PTSD has caused him and his 
family.  

The veteran was afforded a VA examination in August 1999.  
The veteran reported that his nightmares and flashbacks had 
increased, along with his survival guilt.  On mental status 
examination, the veteran appeared somewhat sad and withdrawn, 
but was spontaneous. He was relevant and coherent.  There was 
no evidence of any thought disorder.  He was alert and well 
oriented in all three spheres.  There was no evidence of any 
cognitive impairment.  

The veteran appeared to be of average intelligence with good 
insight and good judgment.  The diagnosis was that of PTSD, 
delayed, moderate to severe.  A Global Assessment of 
Functioning (GAF) score of 65 was noted.  The examiner opined 
that all of the veteran's problems were related to service 
connection because he lost his leg and lost his confidence 
and since then, he has suffered with pain and PTSD symptoms.  
The examiner noted that the veteran's disability was getting 
worse.  

In May 2000, the veteran testified at another personal 
hearing, this one before the undersigned Member of the Board 
sitting in Washington, DC.  The veteran indicated that he 
still had nightmares about combat in World War II, and that 
his wife told him that he screams and sits up in bed during 
the nightmares.  The veteran reiterated that he could not do 
anything for himself and that his wife did everything for 
him.  

The veteran's wife reiterated that the veteran slept until 
2:00 p.m. and did not socialize with others.  When she took 
him places with her, he just sat by himself and did not talk 
with others.  The veteran's wife testified that the veteran 
was totally dependent on her care.

In July 2000, the Board remanded the case back to the RO for 
further development of the record.  

Pursuant to the directives set forth in the remand, the 
veteran was afforded another VA examination in September 
2000.  

At the September 19, 2000 VA examination, the veteran 
reported that he slept 12 to 14 hours per day and that his 
wife made him get out of bed at about 2:00 p.m.  The veteran 
reported nightmares at least three or four times per week.  
The veteran reported feelings of helplessness and 
hopelessness.  He also described avoidance behaviors and said 
that he could not stand to be around anything noisy because 
it got on his nerves.  He reported that he avoided television 
programs that were overstimulating or where they clap, holler 
or scream.  

The veteran reported that the only reason he did not commit 
suicide was because he felt obligated to his wife.  He noted 
that he was dependent on his wife for everything.  The 
veteran reported poor concentration and focus.  The veteran 
also reported hyperstartle response and intense chronic fear, 
although he was unsure of what he was afraid of.  The veteran 
also described irritability, but indicated that he often 
times did not recognize it.  

On mental status examination, the veteran was oriented in all 
three spheres.  The veteran was cooperative and his eye 
contact was good.  Speech was logical and goal-directed 
although he provided in depth descriptions of the maneuvers 
during certain battles with overattention to details.  Mood 
appeared depressed and withdrawn.  Affect was congruent to 
mood and the veteran became tearful when describing specific 
incidents.  

The veteran admitted to ongoing suicidal ideation but would 
not carry through because of his relationship with his wife.  
He denied any auditory or visual hallucinations.  Recent, 
remote and intermediate memories were intact for the most 
part, although the veteran did struggle with some recall.  
Specifically, he could only recall two recent presidents.  
Insight and judgment did not appear grossly impaired.  
Intellect and fund of knowledge were average.  Ability to 
abstract was deficient, as the veteran was very concrete when 
trying to decipher proverb.  Ability to do simple problem 
solving was intact.  

The examiner concluded that the veteran's PTSD symptoms had 
exacerbated significantly since his retirement.  The veteran 
preferred to stay in bed most of the day and isolate himself.  
The examiner noted recurrent nightmares about combat and that 
the veteran and his wife no longer shared a bedroom.  The 
examiner indicated that intrusive thoughts were prominent, as 
the veteran was unable to get some specific combat 
experiences out of his mind.  His concentration and focus 
were poor and he no longer assumed any household 
responsibilities.  

The examiner noted that the veteran was basically totally 
reliant on his wife.  Depression was significant, as well as 
anxiety and suicidal ideation. The diagnostic impression was 
that of PTSD, chronic, severe.  The examiner indicated a 
Global Assessment of Functioning (GAF) score of 37, noting 
specifically that the veteran had major impairment with 
family relations and mood; that he was socially isolated, 
dependent on his wife for virtually everything except most 
rudimentary self-care, that he preferred to stay in bed all 
day; and that he tended to ruminate about war time 
experiences.  

In a March 2002 rating decision, the RO increased to 70 
percent the rating for the service-connected PTSD, effective 
on September 19, 2000, the date of the most recent VA 
examination.  


II.  Legal Analysis

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed the appellant of the evidence 
needed to support his claim.  VA has met its duty to inform 
the appellant.  The Board concludes that the discussions in 
the RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
the appellant of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  For the reasons previously set forth, the Board 
believes that the appellant has been given ample opportunity 
to provide evidence and argument in support of his claim.  

With regard to the veteran's claim for increase, the Board 
notes that, during the pendency of this appeal, the rating 
for the service-connected PTSD was increased from 30 percent 
to 50 percent, effective on the effective date of service 
connection; and from 50 percent to 70 percent, effective on 
September 19, 2000.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of an increased 
rating for PTSD remains in appellate status.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

The service-connected PTSD is rated under Diagnostic Code 
9411.  

Effective on November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125 (1999)).  The new criteria for 
evaluating psychiatric disabilities were codified at newly 
designated 38 C.F.R. § 4.130 (1999).  The new rating criteria 
are sufficiently different from those in effect prior to 
November 7, 1996.  

Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  In light of Karnas, the Board will proceed 
to analyze the veteran's PTSD claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.  

However, in this regard, the Board points out that if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  

As limited by 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2001), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 50 
percent rating was for consideration where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

A 70 percent rating was applicable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.  

Finally, a 100 percent rating was applicable where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or where totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulted in 
profound retreat from mature behavior; or where the veteran 
was demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent criteria were independent of 
one another and only one needed to be met in order to award a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130 (2001), a 50 percent rating is for consideration where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is applicable where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In considering the evidence of record, the Board finds 
initially that the level of disability referable to the 
service-connected PTSD is shown to have satisfied the 
criteria for the assignment of an initial 70 percent rating 
under the old criteria since he filed his original claim of 
service connection on September 13, 1996.  

More specifically, the Board points out that in his April 
1997 NOD, the veteran reported that his wife took care of 
most of the responsibilities of daily living and that he was 
incapable of taking care of himself.  In addition, the 
veteran reported that he suffered from trembling, horrifying 
nightmares.  

While neither of these two situations was mentioned in the 
October 1996 VA examination report, the veteran has 
consistently maintained in his personal hearing testimony in 
August 1997 and May 2000, as well as at his VA examination in 
August 1999, and in outpatient treatment reports that he has 
suffered from nightmares and flashbacks.  

The veteran has also consistently maintained that he 
preferred to remain isolated, that he had become more 
irritable and that he relied on his wife for everything.  
Moreover, the veteran's wife also consistently maintained 
that he was totally dependent on her for most 
responsibilities of daily living.  

The Board is mindful that the veteran suffered a horrifying 
injury in service which resulted in the amputation of his 
left leg.  In this regard, the Board finds that the veteran's 
assertions with regard to nightmares and flashbacks of combat 
during World War II, his survivor guilt and his exaggerated 
startle response to be credible.  

The VA examination in August 1999 found that the service-
connected PTSD was productive of a level of disablement that 
was from moderate to severe in degree.  

Accordingly, since examination findings reflect a disability 
picture that more nearly approximates that of severe social 
and industrial incapacity, the Board finds that the service-
connected PTSD should be rated as 70 percent disabling 
beginning on the effective date of the grant of service 
connection.  

The Board in reaching this determination has considered 
whether the veteran was entitled to "staged" ratings for his 
service-connected PTSD as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  

It should be noted, however, that the attitudes of all 
contacts are not so adversely affected as to result in 
virtual isolation in the community.  

Moreover the medical evidence does not show totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic or explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

However, the Board finds that the service-connected PTSD is 
first demonstrated to be unable to obtain or retain 
employment at the time of the September 19, 2000 VA 
examination.  

The VA examiner noted that the veteran preferred to stay in 
bed most of the day and that intrusive thoughts were 
prominent.  The examiner also noted that the veteran's PTSD 
symptoms had been exacerbated significantly since his 
retirement.  

The veteran's concentration and focus were noted to be poor 
and the examiner noted that the veteran was totally reliant 
on his wife for just about everything.  Depression was 
significant as well as anxiety.  Suicidal ideation was also 
noted.  Significantly, the veteran's GAF score was noted to 
be 37.  

Accordingly, given these examination findings, the Board 
finds that a 100 percent schedular rating under the old 
criteria should be assigned for the service-connected PTSD 
beginning on September 19, 2000.  





ORDER

An increased rating to 70 percent for the service-connected 
PTSD from the effective date of the grant of service 
connection is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased schedular rating of 100 percent for the service-
connected PTSD beginning on September 19, 2000 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

